DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XP051309593 (cited by applicant).
Regarding claim 1, XP051309593 discloses, a method, comprising: 
upon receiving a request in a visited network in which a user equipment is roaming (see point 1; see also "V-PLMN" in the figure), performing selection of a home session management function, H-SMF, located in a home network of the user equipment  (see "the AMF selects the ... HSMF ..." in point 9), 
wherein the selection comprises: 
transmitting information indicating requirements towards a home network repository function, H-NRF, located in the home network (see points 3 and 5; as mentioned above, the general feature "information indicating requirements" is interpreted in general terms, upon which it is considered that this information may comprise all kinds of items, including an S-NSSAI which indicates requirements related to a selection of the core network part of a slice instance; see "PI-NRF" in the figure); 
based on the transmission of the information, receiving at least one candidate H-SMF complying with the requirements (see "The H-NRF ... picks a list of H-SMF candidates ..." in point 6, "The H-NRF passes to the V-NRF the candidate H-SMFs ..." in point 7 and "The V-NRF returns to the AMF the HSFM candidates ..." in point 8); and 
selecting the H-SMF from the at least one candidate H-SMF (see "the AMF selects the ... HSMF ..." in point 9).
Regarding claims 2, 10, XP051309593 discloses, wherein the selection is performed by a function located in the visited network (see "The H-NRF ... picks a list of H-SMF candidates ..." in point 6, "The H-NRF passes to the V-NRF the candidate H-SMFs ..." in point 7 and "The V-NRF returns to the AMF the HSFM candidates ..." in point 8 and "the AMF selects the ... HSMF ..." in point 9).
Regarding claims 3, 11, XP051309593 discloses, wherein the selection is performed by a visited access and mobility management function, V-AMF, located in the visited network (see points 1, 2; see also "V-PLMN" in the figure).
Regarding claims 4, 12, XP051309593 discloses, wherein the request comprises a request for a new packet data unit session (see points 1, UE sends request; see also "V-PLMN" in the figure).
Regarding claims 5, 13, XP051309593 discloses, wherein the information comprises service information (see points 1, UE sends SM PDU request including S-NSSAI and DNN; see also "V-PLMN" in the figure).
Regarding claims 6, 14, XP051309593 discloses, wherein the information is transmitted towards the H-NRF via a visited network repository function, V-NRF, located in the visited network (see points 4 to 7, "The H-NRF ... picks a list of H-SMF candidates ..." in point 6, "The H-NRF passes to the V-NRF the candidate H-SMFs ..." in point 7 and "The V-NRF returns to the AMF the HSFM candidates ..." in point 8 and "the AMF selects the ... HSMF ..." in point 9).
Regarding claim 7, XP051309593 discloses, a method, comprising: 
upon receiving information indicating requirements from a visited network in which a user equipment is roaming (see point 1; see also "V-PLMN" in the figure), evaluating the requirements by a home network repository function, H-NRF, located in a home network of the user equipment (see "the AMF selects the ... HSMF ..." in point 9); and returning at least one candidate home session management function, H-SMF, complying with the requirements (see points 4 to 7, "The H-NRF ... picks a list of H-SMF candidates ..." in point 6, "The H-NRF passes to the V-NRF the candidate H-SMFs ..." in point 7 and "The V-NRF returns to the AMF the HSFM candidates ..." in point 8 and "the AMF selects the ... HSMF ..." in point 9 and point 10, AMF is establishing PUU session).
Regarding claim 8, XP051309593 discloses, a non-transitory computer-readable medium storing a program comprising software code portions which cause a processing device to perform the method of any one of claim 1 when the program is run on the processing device (see points 4 to 7, "The H-NRF ... picks a list of H-SMF candidates ..." in point 6, "The H-NRF passes to the V-NRF the candidate H-SMFs ..." in point 7 and "The V-NRF returns to the AMF the HSFM candidates ..." in point 8 and "the AMF selects the ... HSMF ..." in point 9 and point 10, AMF is establishing PUU session and also see claim 1 for detail).
Regarding claim 9, XP051309593 discloses, an apparatus, comprising: 
at least one processor, and at least one memory including computer program code; the at least one memory and the computer program processor, with the at least one processor (AMF, NRF or UE should have memory and processor, well known) processor that , cause the apparatus at least to perform: 
upon receiving a request in a visited network in which a user equipment is roaming (see point 1; see also "V-PLMN" in the figure), performing selection of a home session management function, H-SMF, located in a home network of the user equipment (see "the AMF selects the ... HSMF ..." in point 9), wherein the selection comprises: transmitting information indicating requirements towards a home network repository function, H-NRF, located in the home network (see points 4 to 7, "The H-NRF ... picks a list of H-SMF candidates ..." in point 6, "The H-NRF passes to the V-NRF the candidate H-SMFs ..." in point 7 and "The V-NRF returns to the AMF the HSFM candidates ..." in point 8 and "the AMF selects the ... HSMF ..." in point 9 and point 10, AMF is establishing PUU session); based on the transmission of the information, receiving at least one candidate H-SMF complying with the requirements; and selecting the H-SMF from the at least one candidate H-SMF (see points 4 to 7, "The H-NRF ... picks a list of H-SMF candidates ..." in point 6, "The H-NRF passes to the V-NRF the candidate H-SMFs ..." in point 7 and "The V-NRF returns to the AMF the HSFM candidates ..." in point 8 and "the AMF selects the ... HSMF ..." in point 9 and point 10, AMF is establishing PUU session).
Regarding claim 15, XP051309593 discloses, an apparatus, comprising at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform (AMF, NRF or UE should have memory and processor, well known): upon receiving information indicating requirements from a visited network in which a user equipment is roaming (see point 1; see also "V-PLMN" in the figure, (see "the AMF selects the ... HSMF ..." in point 9), evaluating the requirements by a home network repository function, H-NRF, located in a home network of the user equipment (see points 4 to 7, "The H-NRF ... picks a list of H-SMF candidates ..." in point 6, "The H-NRF passes to the V-NRF the candidate H-SMFs ..." in point 7 and "The V-NRF returns to the AMF the HSFM candidates ..." in point 8 and "the AMF selects the ... HSMF ..." in point 9 and point 10, AMF is establishing PUU session); and returning at least one candidate home session management function, H-SMF, complying with the requirements (see points 4 to 7, "The H-NRF ... picks a list of H-SMF candidates ..." in point 6, "The H-NRF passes to the V-NRF the candidate H-SMFs ..." in point 7 and "The V-NRF returns to the AMF the HSFM candidates ..." in point 8 and "the AMF selects the ... HSMF ..." in point 9 and point 10, AMF is establishing PUU session).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAWAR IQBAL/Primary Examiner, Art Unit 2643